Martin, P. J. (dissenting).
The final decree in this proceeding did not direct that the fund here involved be deposited to the credit of the partition proceeding. It directed that the deposit be for the benefit of Michael Lynch or those who claim through or under him. The descendants of Thomas Rowe do not claim through Michael Lynch, have no interest in the fund and were not entitled to notice. The recital in the ex parte order dated July 11, 1940, of the inspection of the original decree of the Surrogate of Bronx county, dated November 14, 1939, establishes that nothing was concealed when the ex parte order was obtained.
The order appealed from should be reversed and the motion denied.
Townley, Glennon, Untermyer and Dore, JJ., concur in Per Curiam opinion; Martin, P. J., dissents and votes to reverse and deny the motion, with opinion.
Order affirmed, with twenty dollars costs and disbursements.